Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed 3 December 2020
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Aronovich (US PG PUB No. 2014/0279953) in view of McCreight (US PG PUB No. 2010/0235392)  
As per claim [1,14,15], a method of processing data comprising: 
receiving a candidate data block (see Aronovich FIG 3: 304);
computing a distance using a distance function, wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block (see Aronovich FIG 4: 408 and [0065]: “The method 400 searches for similarity elements of the input data chunk in a similarity search structure (i.e. index) (step 408 and 410). The 
[Similarity is taken as a distance measure, where the similarity is based on a hash operation and indicative of entropy (see Aronovich [0044]).] 
determining, using the distance, whether to perform data deduplication of the candidate data block with respect to the target data block to identify at least one sub-block of the candidate data block that is a duplicate of at least one sub-block of the target data block (see Aronovich [0065]: “If not enough matching similarity elements are found then the method 400 determines that no similar data is found in the repository for the input data chunk, and the data of the input chunk is stored in a repository (step 414) and then the method 400 ends (step 438).”)
However, Aronovich does not expressly disclose but in the same field of endeavor McCreight discloses 
wherein the distance function computes the distance using a first entropy value for the candidate data block (see McCreight FIG 8: 500) and a second entropy value for the target data block (see McCreight FIG 8: 506), wherein an entropy function computes the first entropy value denoting a randomness measurement of a distribution of bits within the candidate data block (see McCreight [0064]), and wherein the entropy function computes the second entropy value denoting a randomness measurement of a distribution of bits within the target data block (see McCreight [0064]):

The suggestion/motivation for doing so would have been for the benefit of improved similarity detection (see McCreight [0025])
Therefore it would have been obvious to modify Aronovich to detect similarity based on an entropy measure as taught by McCreight for the benefit of improved similarity detection to arrive at the invention as specified in the claims. 
As per claim [2,16], the method of Claim 1, 
wherein the distance function computes the distance as an absolute value of a  difference between the first entropy value for the candidate data block and the second entropy value for the target data block (see Aronovich [0027])
As per claim [3,17], the method of Claim 2, 
wherein the distance function computes a normalized distance value as the distance (see Aronovich FIG 3: 312 and [0064]: “The method 300 matches the digest values and the corresponding digest block boundaries of the input data with the stored digest values and the corresponding Stored digest block boundaries to find data matches (step 314).)
[The digest are generated from a common algorithm that is taken to normalize the input data (see Aronovich [0019]: “The fingerprint values may be cryptographic hash values calculated based on the blocks data. In one embodiment, secure hash algorithm (SHA), e.g. SHA-1 or SHA-256, which are a family of cryp tographic hash functions, may be used. Identifying finger print 
As per claim [4,18], the method of Claim 2, further comprising:
determining whether the distance is less than a threshold distance (see Aronovich FIG 8: 820)
As per claim [5,19], the method of Claim 4, further comprising:
responsive to determining the distance is less than a threshold distance, determining the candidate data block is similar to the target data block and performing first processing (see Aronovich FIG 8: 822).
As per claim [6,20], the method of Claim 5, wherein the first processing includes:
determining whether at least one sub-block of the candidate data block matches at least one sub-block of the target data block (see Aronovich FIG 3: 308); and responsive to determining at least one sub-block of the candidate data block matches at least one sub-block of the target data block, performing second processing that stores the candidate data block as a partially deduplicated data block with at least one sub-block that is a duplicate of another sub-block of the target data block (see Aronovich FIG 3: 316 and [0064]).
 As per claim [7], the method of Claim 1, further comprising:
determining whether a first digest matches a second digest, wherein the first digest is computed for the candidate data block using a hash function and wherein the second digest is computed for the target data block using the hash function (see Aronovich FIG 3: 306 and [0040] : “The positions of similar data 
responsive to determining the first digest matches the second digest, comparing content of the candidate data block to content of the target data block (see Aronovich FIG 3: 314 and [0040]: “Then, the input digests are matched with the reference digests to form data matches.”);
determining, in accordance with said comparing whether the candidate data block matches the target data block (see Aronovich FIG 3: 314 and [0064]); and
responsive to determining the candidate data block matches the target data block, storing the candidate data block as a fully deduplicated data block (see Aronovich [0005]: “The digest values of the data stored in the repository that is determined to be redundant with the input data are removed.”)
As per claim [8], the method of Claim 7,
 wherein the hash function is a cryptographic hash function (see Aronovich [0027])
As per claim [12], the method of Claim 1, 
wherein the method is performed as part of inline processing of the candidate data block in connection with an I,O path or data path when servicing an I,O accessing the candidate data block (see Aronovich FIG 3 and [0023]).
[The method is taken to comprise an inline component and an offline component (see Aronovich [0043]).] 
As per claim [13], the method of Claim 1, 
wherein the method is performed offline and not as part of inline processing of the candidate data block in connection with an I,O path or data path when servicing an I,O accessing the candidate data block (see Aronovich [0043]: “In a backup environment, the probability that Subsequent input data will form large matches with the latest ingested data is considerably higher than the probability that Subsequent input data will form large matches with repository data that was already matched with later ingested data. For this reason, similarity elements of repository data that was already matched with later ingested data, may be removed from the similarity search structure, so that references to such data will not be produced in further similarity search processes.)
[The method is taken to comprise an inline component and an offline component (see Aronovich [0043]).] 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Aronovich (US PG PUB No. 2014/0279953) in view of McCreight (US PG PUB No. 2010/0235392) as applied to claim 1 above and further in view of Stoakes (US PG PUB No. 2013/0179408)
As per claim [9], Aronovich in view of McCreight disclose the method of claim 1,
However, Aronovich does not expressly disclose but in the same field of endeavor Stoakes discloses 
determining whether the first entropy value is less than an entropy threshold (see Stoakes FIG 3: 315); and responsive to determining the first entropy value is less than the entropy threshold, performing processing to store the candidate  [0065]: “Since the low entropy non-pattern blocklet may compress very well, it may make more sense to treat the block as a unique block and compress it rather than doing a complete duplicate determination.”).
It would have been obvious to modify Aronovich to further compare the entropy value to determine if the candidate data block is compressible. 	
The suggestion/motivation for doing so would have been for the benefit of improving data storage and retrieval (see Stoakes [0006]).
Therefore it would have been obvious to modify Aronovich to further compare the entropy value to optimize data storage and retrieval to arrive at the invention as specified in the claims. 
 RESPONSE TO ARGUMENTS: 
The Double Patenting Rejection is withdrawn. 
1st ARGUMENT: 	
However, the foregoing as disclosed in Aronovich does not disclose or suggest the first and second entropy values, the distance function and the entropy function, as forth in Claim 1. Aronovich does not disclose or suggest wherein the distance function computes the distance using a first entropy value for the candidate data block and a second entropy value for the target data block, wherein an entropy function computes the first entropy value denoting a randomness measurement of a distribution of bits within the candidate data block, and wherein the entropy function computes the second entropy value denoting a randomness measurement of a distribution of bits within the target data block, as set forth in Claim 1.

The Office notes McCreight is relied upon to teach the argued subject matter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KALPIT PARIKH/
Primary Examiner, Art Unit 2137